Citation Nr: 1201741	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO in Chicago, Illinois.


FINDING OF FACT

In a statement dated in October 2011, prior to the promulgation of a decision in the current appeal, the Veteran asked that her claims for service connection for bilateral hearing loss and tinnitus be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  

2.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

In the present case, in October 2011, the Veteran filed a written statement dated in September 2011 stating, "Please cancel the current pending appeal for bilateral hearing loss and for tinnitus.  I do not wish to pursue this any further. Thanks."  She fulfilled the requirements under 38 C.F.R. § 20.204 (b) by listing the specific claims she wished to withdraw.  Her statement was submitted to the Board by her representative in October 2011. 

In view of her expressed desire, the Board concludes that further action with regard to this issue is not appropriate.  In reaching this conclusion, the Board acknowledges that the Veteran's representative subsequently filed an informal hearing presentation in December 2011 indicating its support of her appeal.  Significantly, her representative did not reference the September 2011 written statement regarding her desire to cancel her current appeals.  Her representative did not indicate that there was any problem with the September 2011 written statement or attempt to explain why the Board should not accept her September 2011 written statement as a withdrawal of the claims.  A review of the file reveals that the statement was of record at the time of the December 2011 informal hearing presentation.   Therefore, the Board finds no reason not to accept the Veteran's expressed desires to "cancel" her claims and finds that she intended to withdraw the claims.  

The Board does not have jurisdiction over the withdrawn issues, and, as such, her appeals are dismissed.  











ORDER

The claim for service connection for bilateral hearing loss is dismissed without prejudice.  

The claim for service connection for tinnitus is dismissed without prejudice.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


